Exhibit 10.23

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed by, or continuing employment with,
Interactive Data Corporation, a Delaware corporation (the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

Section 1. Confidential Information.

(a) Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect parents and subsidiaries (together with the Company, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for a period of ten (10) years thereafter, to
hold in confidence, and not to use, except for the benefit of the Company Group,
or to disclose to any person, firm, corporation, or other entity without prior
written authorization of the Company, any Confidential Information that I obtain
or create. I further agree not to make copies of such Confidential Information
except as authorized by the Company. I understand that “Confidential
Information” means information that the Company Group has developed, acquired,
created, compiled, discovered, or owned or will develop, acquire, create,
compile, discover, or own, (or that others have provided to the Company Group in
confidence) that has value in or to the business of the Company Group that is
not generally known and that the Company wishes to maintain as confidential. I
understand that Confidential Information includes, but is not limited to, any
and all non-public information that relates to the actual or anticipated
business and/or products, research, or development of the Company, or to the
Company’s technical data, trade secrets, or know-how, including, but not limited
to, research, product plans, or other information regarding the Company’s
products or services and markets, customer lists, and customers (including, but
not limited to, customers of the Company on whom I called or with whom I may
become acquainted during the term of my employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information disclosed by the Company either directly or indirectly in writing,
orally, or by drawings or inspection of premises, parts, equipment, or other
Company property. Notwithstanding the foregoing, Confidential Information shall
not include (i) any of the foregoing items that have become publicly and widely
known through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event I will give the
Company prompt written notice thereof so that the Company Group may seek an
appropriate protective order and/or waive in writing compliance with the
confidentiality provisions of this agreement.

(b) Former Employer Information. I represent that my performance of all of the
terms of this Confidentiality, Non-Interference, and Invention Assignment
Agreement (the “Non-Interference Agreement”) as an employee of the Company has
not breached and will not breach any agreement or obligation to keep in
confidence proprietary information, knowledge, or



--------------------------------------------------------------------------------

data acquired by me in confidence or trust prior or subsequent to the
commencement of my employment with the Company, and I will not disclose to any
member of the Company Group, or induce any member of the Company Group to use,
any developments, or confidential or proprietary information or material I may
have obtained in connection with employment with any prior employer in violation
of a confidentiality agreement, nondisclosure agreement, or similar agreement
with such prior employer, or in violation of any other obligation.

Section 2. Developments.

(a) Prior Developments. All developments, original works of authorship,
improvements, trade secrets and other intellectual property that I can
demonstrate were created or owned by me or any affiliated entity prior to the
commencement of my employment (collectively referred to as “Prior
Developments”), which belong solely to me or any affiliated entity or belong to
me or such entity jointly with another, to the extent they relate in any way to
the Ticker Plant (as described in the NookCo LLC/IDC Term Sheet (the “NookCo
Term Sheet”)) are hereby assigned to the Company. I agree to take all actions to
cause any affiliated entity to make the same assignment.

(b) Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company of all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I (or any
affiliated entity) may solely or jointly conceive or develop or reduce to
practice, or have solely or jointly conceived or developed or reduced to
practice, or have caused or may cause to be conceived or developed or reduced to
practice, during my employment by the Company, whether or not during regular
working hours, provided they either (i) relate at the time of conception,
development or reduction to practice to the current or future business of any
member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from, are within the
scope of, or relate to any work performed for any member of the Company Group;
and/or (iii) are developed through the use of equipment, supplies, or facilities
of any member of the Company Group, or any Confidential Information, or in
consultation with personnel of any member of the Company Group (collectively
referred to as “Developments”). I further acknowledge that all of the above
Developments made by me (solely or jointly with others) are “works made for
hire”. I hereby assign to the Company, or its designee, all my right, title, and
interest (including intellectual property rights) throughout the world in and to
any of the above Developments that are deemed not to be made a “work made for
hire” pursuant to the foregoing.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.



--------------------------------------------------------------------------------

(d) Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

Section 3. Returning Company Group Documents.

I agree that, at any time during, or following the termination of, my employment
with the Company for any reason, I will deliver to the Company (and will not
keep in my possession, recreate, or deliver to anyone else) any and all
Confidential Information and all other documents, materials, information, and
property developed by me pursuant to my employment or otherwise belonging to the
Company (but not including my personal Rolodex or similar record, whether kept
electronically or otherwise). I agree further that any property situated on the
Company’s premises and/or owned by the Company (or any other member of the
Company Group), including disks and other storage media, filing cabinets, and
other work areas, is subject to inspection by personnel of any member of the
Company Group at any time with or without notice.

Section 4. Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence, but not the
terms, of this Non-Interference Agreement to any prospective employer, partner,
co-venturer, investor, or lender prior to entering into an employment,
partnership, or other business relationship with such person or entity.



--------------------------------------------------------------------------------

Section 5. Restrictions on Interfering.

(a) Non-Competition. During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Restricted Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities within any State of the
United States of America and any other jurisdiction in which any member of the
Company Group engages (or has committed plans to engage) in business during the
Employment Period, or during the Post-Termination Restricted Period, was engaged
in business (or had committed plans to engage of which I have knowledge) at the
time of termination of my employment; provided, that my indirect ownership
(i.e., ownership through a fund that is not controlled by me or any of my
affiliates) of not more than three percent (3%) of the outstanding shares of any
publicly traded company shall not be deemed to breach of this Section 5(a). For
purposes of clarification, this Non-Interference Agreement shall not prohibit me
from accepting employment with any entity whose business is diversified but
which engages in Competitive Activities, so long as (A) I shall not, directly or
indirectly, render services or assistance to any division or part of such entity
that is in any way engaged in Competitive Activities, and (B) prior to my
rendering services to or assisting such entity, I inform such entity in writing,
copying the Company’s General Counsel, of my obligations under this
Non-Interference Agreement.

(b) Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, I shall not, directly or indirectly for my own account or for
the account of any other individual or entity, engage in Interfering Activities.

(c) Definitions. For purposes of this agreement:

(i) “Competitive Activities” shall mean any business activities in which any
member of the Company Group is engaged (or has committed plans to engage) during
the Employment Period, including without limitation providing market data
vending, vended distribution, or vended redistribution services to third
parties, providing services or licenses to assist a third party to build a
system competing with the Company or the Ticker Plant, or otherwise directly or
indirectly provide any service to Thomson Reuters, Bloomberg, Activ, SpryWare,
Markit, SIX Telekurs, McGraw Hill / S&P, FactSet, Morningstar, or QuantHouse, or
their affiliates, spin-offs, or successor entities. For the avoidance of doubt,
Competitive Activities shall not be construed so as to including the provision
of brokerage, trading, or market-making services to the extent that such
services do not include market data vending, vended distribution, or vended
redistribution.

(ii) “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, any member of the Company Group to terminate such employment or consulting
services; provided, that the foregoing shall not be violated by general
advertising not targeted at employees or consultants of any member of the
Company Group; (ii) hiring any individual who was employed by any member of the
Company Group within the six (6) month period prior to the date of such hiring;
or (iii) encouraging, soliciting or inducing, or in any manner attempting to
encourage, solicit or induce any customer,



--------------------------------------------------------------------------------

supplier, licensee or other business relation of any member of the Company Group
to cease doing business with or materially reduce the amount of business
conducted with any member of the Company Group, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and any member of the Company Group.

(iii) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(iv) “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Employment Period for any reason and ending
on the twenty-four (24) month anniversary of such date of termination.

(d) Other Restrictions. The covenants contained in this Section 5 are in
addition to, and not in lieu of, any similar covenants to which I may be subject
from time to time. Notwithstanding the foregoing, in consideration for executing
this Non-Interference Agreement, the Company has agreed to release me, solely in
my personal capacity, from the obligations set forth in the first sentence of
Section IV.C., and all of Section IV.D., of the NookCo Term Sheet. Other than as
explicitly set forth in this Section 5(d), the NookCo Term Sheet shall remain in
full force and effect.

Section 6. Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I further acknowledge that the restrictions and limitations
set forth in this agreement will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.

Section 7. Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such



--------------------------------------------------------------------------------

determination shall have the power to reduce the duration, scope, and/or area of
such provision to the maximum and/or broadest duration, scope, and/or area
permissible by law, and in its reduced form said provision shall then be
enforceable.

Section 8. Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach. Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Restricted Period, as applicable, shall be
tolled during any period of violation of any of the covenants in Section 5
hereof.

Section 9. Cooperation.

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation (to the extent that it does not materially
interfere with my other business activities at that time) to the Company and/or
any other member of the Company Group and its or their respective counsel in
connection with any investigation, administrative proceeding, or litigation
relating to any matter that occurred during my employment in which I was
involved or of which I have knowledge. As a condition of such cooperation, for
each day, or part thereof, that I provide assistance to the Company as
contemplated hereunder, the Company shall pay me an amount equal to $500. In
addition, the Company shall reimburse me for reasonable out-of-pocket expenses
incurred at the request of the Company with respect to my compliance with this
paragraph. I also agree that, in the event I am subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding, or otherwise), that in
any way relates to my employment by the Company and/or any other member of the
Company Group, I will give prompt notice of such request to the Company and will
make no disclosure, unless otherwise required by a court or applicable law,
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

Section 10. General Provisions.

(a) Governing Law and Jurisdiction. THIS NON-INTERFERENCE AGREEMENT IS GOVERNED
BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN THE FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK,
TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT



--------------------------------------------------------------------------------

SITTING IN MANHATTAN, NEW YORK, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION OF THE
NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES,
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THE NON-INTERFERENCE AGREEMENT. EACH
PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

(b) Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

(c) No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.

(d) Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.

(e) Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.

*            *             *

I, Alex Goor, have executed this Confidentiality, Non-Interference, and
Invention Assignment agreement on the respective date set forth below:

 

Date: September 15, 2010    

/s/ Alex Goor

    (Signature)    

Alex Goor

    (Type/Print Name)